DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a light kit adapter coupling the motor assembly to a light kit assembly, with the motor assembly or a motor shaft including or coupling to at least one projection extending from the motor assembly or the motor shaft” (claim 19, emphasis added) and the at least one projection comprises an annular flange (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucher et al – hereafter Bucher – (US 7,367,688 B1).

Regarding claim 1, Bucher teaches a ceiling fan (Fig.2) comprising:
a motor assembly (Fig.2, inside where numeral 200 points to) suspended from a structure (Fig.2, 300) and defining an axis of rotation (Fig.2);
a set of blades (Fig.2, not numbered) rotatably driven by the motor assembly;
a housing (Fig.2, 100) including a first portion (Fig.2, 42) and a second portion (Fig.2, 43), whereby the first portion selectively couples to the second portion by a threaded connection (Fig.4, 424); and
a gasket (Fig.3, not numbered) provided between the first portion and the second portion, sealing the housing between the first portion and the second portion (column 5 line 19-25, note “lower open end 432 of the cover 43 can have an inwardly facing horizontal lip edge which can abut against and 

Regarding claim 19, Bucher further teaches a light kit adapter (Fig.2, 10) coupling the motor assembly to a light kit assembly (Fig.2, 30/32), with the motor assembly (Fig.2, via 12) including or coupling to at least one projection (Fig.2, 20) extending from the motor assembly (Fig.2).

Regarding claim 20, Bucher further teaches a motor adapter gasket (Fig.3, not numbered) positioned between the light kit adapter and one of the second portion of the housing (column 5 line 25-29, note “sealing can also be provided by using additional gasket or sealing type material where upper open end 431 of water-resistant cover 43 meets lower end portion 22 of suspension lamp unit 100”).

Regarding claim 21, Bucher further teaches the at least one projection comprises an annular flange (Fig.3, where numeral 22 points to).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al – hereafter Bucher – (US 7,367,688 B1) as applied to claim 1, see above, and further in view of Huang (US 6,923,560 B2).

claim 2, Bucher teaches all the limitations of claim 1, see above, however, does not explicitly teach a channel formed in one of the first portion or the second portion, with the gasket provided in the channel.
Huang teaches a light housing assembly (Fig.1/2/3) comprising a first portion (Fig.1/2/3, 10) and a second portion (Fig.1/2/3, 20) coupled to each other by a threaded connection (Fig.1, 13). Huang further teaches a channel (Fig.1/2/3, delimited by 15 where 40 is located when housing is assembled) formed in one of the first portion or the second portion (Fig.1/2/3), with the gasket provided in the channel (Fig.1/2/3, 40), this configuration helps keeping water out of the housing assembly (column 3 line 64-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the housing of Bucher by having a channel formed in one of the first portion or the second portion, with the gasket provided in the channel as taught by Huang because this would help keeping water out of the housing assembly.

Regarding claim 3, Bucher and Huang further teach the gasket is an O-ring (Huang Fig.1/2/3, 40; column 3 line 64-67) having a diameter that is greater than a depth of the channel (inherent feature of O-ring/channel seals; note that if this condition is not met the sealing function is not achieved properly and water would leak into the housing assembly).

Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
the first portion is an upper control housing and the second portion is a lower control housing (claim 4);
the closest prior art reference (Bucher) discloses the first and second portions being part of a light assembly cover;
Bogage (US 4,592,702 A) discloses a ceiling fan (Fig.2) including a first portion/upper control housing (Fig.2, 22) and a second portion/lower control housing (Fig.2, 80) with a gasket (Fig.2, 70) between first portion/upper control housing and second portion/lower control housing, however, the threaded connection between the first portion/upper control housing and second portion/lower control housing is missing and a potential modification to arrive at said threaded connection could render the invention of Bogage inoperable because the disclosed gasket operation would be destroyed;
the first portion is a light frame and the second portion is a light glass holder, where the light frame and light glass holder define a light housing (claim 5);
the closest prior art reference (Bucher) discloses the first and second portions being part of a light assembly cover, however, the disclosed configuration is for a light glass (Fig.2, 42) and a light glass holder (Fig.2, 43) instead of a light frame/light glass holder configuration;
a downrod, passing through an opening in the housing, and having a first end and a second end, whereby the downrod is configured to suspend the motor assembly from the structure (claim 11);
the closest prior art reference (Bucher) discloses a downrod (Fig.2), however, said downrod does not pass through an opening of the disclosed housing;
the housing further includes a rotatable housing portion, coupling the set of blades to the motor assembly (claim 15);
the closest prior art reference (Bucher) discloses the first and second portions being part of a light assembly cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JUAN G FLORES/Primary Examiner, Art Unit 3745